724 N.W.2d 465 (2006)
DETROIT FREE PRESS, INC., Plaintiff-Appellant,
v.
STATE of Michigan, DEPARTMENT OF ATTORNEY GENERAL, Defendant-Appellee.
Docket No. 131513, COA No. 264273.
Supreme Court of Michigan.
December 13, 2006.
On order of the Court, the application for leave to appeal the May 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are *466 not persuaded that the questions presented should be reviewed by this Court.
WEAVER and MARILYN J. KELLY, JJ., would grant leave to appeal.